Citation Nr: 0624588	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of excision of pilosebaceous apparatus of the 
left side of the jaw with sympathetic dystrophy and 
postoperative neuroma formation. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from 
February 1966 to January 1968, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of excision of pilosebaceous apparatus of the 
left side of the jaw are manifested by tenderness, pain, 
decreased sensation and neuroma formation, symptomatology 
indicative of no more than moderate incomplete paralysis. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of excision of pilosebaceous apparatus of the left 
side of the jaw with sympathetic dystrophy and postoperative 
neuroma formation are not met. 38 U.S.C.A. §§ 1155, 5100-
5013A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, 4.124a, Diagnostic Codes 8207, 
8407 (2005).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for residuals of excision of pilosebaceous 
apparatus of the left side of the jaw with sympathetic 
dystrophy and postoperative neuroma formation (hereinafter 
referred to as a "jaw disability" or "left jaw 
disability"), VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

A letter dated in January 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The January 2004 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the January 2004 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice and given over a year to either respond with 
additional evidence he wished to present or to notify the RO 
of any evidence he wished the RO to obtain on his behalf. See 
January 2004 letter, p. 2 ("You can take up to a year from 
the date of this letter to make sure we receive the 
information and evidence we have requested"); February 2005 
appeal certificate worksheet.  The appellant did not respond 
to this notice. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant underwent two 
VA examinations in June 2001 and October 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined. 38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.  The 
examination reports of record are thorough and supported by 
VA outpatient treatment records.  Therefore, they are 
adequate upon which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Since the RO assigned the 10 percent disability rating at 
issue here for the appellant's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

B.  Law and Analysis 

The appellant has currently been assigned a 10 percent 
disability evaluation for his left jaw disability under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8407.  At 
present, the appellant contends that his disability is more 
disabling than currently evaluated and has appealed for an 
increased rating. See March 2003 notice of disagreement; July 
2003 VA Form 9.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the claim; and 
as such, the appeal must be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The evidence of record reveals that the appellant underwent 
surgery in service for excision of a left jaw mass that was 
diagnosed as a compound nevus of the face with underlying 
ruptured pilosebaceous apparatus. See July 1967 service 
surgical consultation; July 1967 service tissue examination 
clinical record.  Service connection for residuals of removal 
of pilosebaceous apparatus of the left side of the jaw with 
sympathetic dystrophy was granted in a rating decision dated 
in May 2002.  At that time, the appellant was assigned a 10 
percent disability evaluation under Diagnostic Code 8407 
(neuralgia of the seventh cranial nerve) effective May 19, 
2000 (the date of claim). 38 C.F.R. § 4.124a.  The appellant 
disagreed with this assigned evaluation on the basis that he 
(1) experiences daily and severe pain associated with his jaw 
disability and (2) has developed additional masses (diagnosed 
as a neuroma formation) of his left cheek. See June 2002 VA 
neurological consultation report; March 2003 notice of 
disagreement.  
 
Disabilities involving the seventh cranial nerve may be 
evaluated based on paralysis, neuritis, or neuralgia. 38 
C.F.R. § 4.124a, Diagnostic Codes 8207, 8307, 8407.  
Paralysis is dependent upon relative loss of innervation of 
facial muscles.  It is rated under Diagnostic Code 8207, 
which provides a 10 percent evaluation for incomplete, 
moderate paralysis of the seventh cranial nerve; a 20 percent 
evaluation for incomplete, severe paralysis; and a 30 percent 
evaluation for paralysis that is complete.  Cranial neuritis 
is characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, and 
is to be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis under the criteria of Diagnostic Code 8207. See 38 
C.F.R. §§  4.123, 4.124a, Diagnostic Code 8307.  Cranial 
neuralgia is characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, 
again to be rated on the same scale, but with a maximum equal 
to moderate incomplete paralysis under the criteria of 
Diagnostic Code 8207. See 38 C.F.R. 
§ 4.124, 4.124a, Diagnostic Code 8407.  

Based upon the evidence of record, the Board finds that the 
appellant's jaw disability is manifested by symptoms that are 
comparable to moderate incomplete paralysis of the seventh 
cranial nerve.  In this regard, the Board observes that the 
appellant's symptomatology appears to consist of decreased 
sensation, tenderness, pain and the development of several 
benign masses/neuroma formation.  Specifically, the appellant 
has been found to have decreased sensation and perversion of 
sensation on the left side of his face (See November 2001 VA 
surgical consultation report,  June 2002 VA neurological 
consultation report, May 2003 VA surgical record) with 
worsening tenderness and pain.  Prior to issuance of the May 
2002 rating decision, the appellant was diagnosed with status 
post removal of compound nevus of the left jaw area, with 
tenderness and a soft mass still present. See June 2001 VA 
examination report.  The appellant reported at that time that 
he experienced a tender, aching pain of the jaw.  He indicted 
that his jaw was sore to the touch and ached all the time; 
that the pain kept him awake at night; and that he took 
Tylenol for the pain. Id.   He thereafter underwent a 
surgical consultation for a possible parotid tumor. See 
September 2001 VA medical records and November 2001 VA 
surgical consultation report.  During this consultation, the 
appellant reported experiencing chronic pain on the left side 
of the jaw. See November 2001 surgical consultation report.  
No palpable masses were felt at that time.  The examiner 
ultimately opined that the appellant did not have a high 
probability of a mixed parotid tumor; and that he was most 
likely experiencing pain secondary to sympathetic dystrophy 
caused by his original jaw surgery. Id.  

The appellant then underwent a neurological consultation for 
evaluation of paresthesias involving the skin over the left 
corner of the appellant's mandible and left cheek, during 
which palpation of the affected area revealed 3-4 scattered 
grain size rubbery masses. See June 2002 VA neurological 
consultation report.  The neurologist reported that palpation 
of these small masses elicited brief sharp pain and tingling 
radiating to the left cheek and left corner of the 
appellant's mouth. Id.  The tingling was noted to persist for 
about 1 second after the resolution of the sharp pain.  No 
lymph nodes were palpable.  The neurologist assessed the 
appellant with neuropathic pain with neuroma formation as a 
residual of surgical procedure for the excision of 
pilosebaceous apparatus.  He did not recommend surgical 
exploration.  Instead, the neurologist opined that the 
appellant's paresthesias could be diminished with the 
medications tegretol or neurontin if and when the appellant 
felt the pain had become intolerable and determined the 
medication was necessary. Id.  

During an October 2003 examination, the appellant reported 
experiencing sharp-to-dull aching pain over the left parotid 
area of his face with occasional tingling. See October 2003 
VA examination report, p. 4.  He indicated that this pain was 
present all of the time; and rated it as a 6 to an 8 on a 
scale of 1 to 10. Id.  The appellant described his pain as 
being so severe that he could not lie on the left side of his 
face and could not touch his face because it hurt too badly. 
Id.  He stated that he took ibuprofen 800 mg and gabapentine 
300 mg (a generic brand of neurontin) as needed for pain; and 
medical records confirm that the appellant was prescribed a 
low dose of gabapentine to treat his neuralgia. Id.; May 2003 
VA surgical record.  After a physical examination was 
performed and the appellant's complete claims file reviewed, 
the October 2003 examiner diagnosed the appellant with status 
postoperative removal of ruptured pilosebaceous apparatus. 
October 2003 VA examination report, p. 7.  He reported that 
the surgical and neurological consultation reports contained 
in the claims file indicated that the appellant had more 
likely than not developed a neuroma of the left cheek; and 
that the appellant had sympathetic dystrophy. Id.  

In regards to the appellant's assertions, the Board does not 
question the validity of the appellant's pain or that the 
appellant is now taking prescription medication for his pain. 
See July 2003 VA Form 9.  The appellant has clearly been 
diagnosed with both sympathetic dystrophy and neuropathic 
pain; and obviously experiences pain with his disability. 
November 2001 VA surgical consultation report; June 2002 VA 
neurological consultation report.  However, the Board finds 
that pain alone in this case is not a sufficient basis to 
grant an increased rating since the evidence reveals that the 
appellant's jaw disability involves a sensory nerve only (and 
therefore is completely sensory in nature), without 
involvement of the facial nerve. See June 2001 VA examination 
report, p. 3; October 2003 examination report, p. 4.  
The appellant's sensory symptomatology do not in any 
significant way impact his functional abilities, such as 
chewing, swallowing, speaking or tasting; nor do they cause 
significant disfigurement.  While the appellant has reported 
experiencing slight drawing of the mouth (July 2003 VA Form 
9), there is no objective evidence of record indicating that 
he experiences facial weakness or paralysis (June 2002 VA 
neurological consultation report); and physical examinations 
of the appellant's jaw have revealed that the appellant's 
cranial nerves II through XII are intact. June 2001 VA 
examination report; June 2002 VA neurological consultation 
report.  The appellant has not been found to have skin 
changes or swelling over the left check or left side of the 
mandible; his emotional smile has been noted to be 
symmetrical; and his speech is normal. June 2001 VA 
examination report; June 2002 VA neurological consultation 
report.  As of his most recent VA examination in October 
2003, the appellant's jaw disability was manifested by 
tenderness remaining at the angle of the appellant's left 
jaw.  However, the remainder of the appellant's HEENT (head, 
eyes, ears, nose and throat) exam was normal. October 2003 VA 
examination report, p. 4.  The appellant's medical providers 
have noted that he does not experience difficulty with such 
things as chewing, numbness, swelling, headaches, nausea, 
vomiting (N/V), tooth pain or ear pain. June 2001 VA 
examination report; November 2001 VA surgical consultation 
report.  In addition, there is no mention in any of the 
records of either loss of reflexes or muscle atrophy.  X-rays 
of the appellant's mandible have been noted to be completely 
normal. June 2001 VA examination report.  

Thus, the neurological impairment in this case causes pain 
and numbness only, and no physician has described impairment 
indicative of severe incomplete paralysis.  Since the primary 
impairment in this case is wholly sensory in nature, and the 
appellant's symptoms do not cause significant functional 
impairment, the Board finds that the appellant's rating 
should be evaluated as moderate at most. See generally 38 
C.F.R. § 4.124a ("When the involvement [of a peripheral 
nerves] is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree").  As such, a disability 
rating in excess of 10 percent is not warranted since the 
appellant's left jaw symptomatology is indicative of no more 
than moderate incomplete paralysis.

As for the appellant's claim of entitlement to an increased 
rating due to masses of the cheek, the Board observes that 
medical evidence of record appears to link a neuroma 
formation diagnosed in June 2002 as a residual to the 
appellant's jaw surgical procedure in service. See June 2002 
VA neurological consultation report, p. 2 ("Assessment: 
Neuropathic pain, with neuroma formation, residual of 
surgical procedure for the excision of pilosebaceous 
apparatus").  As such, the Board views the appellant's 
neuroma as part of the symptomatology associated with his 
service-connected jaw disability; and analyzes it to 
determine whether the appellant is entitled to an increased 
rating based upon this symptomatology.  

The appellant's neuroma has been described as 3-4 scattered 
grain size rubbery masses for which surgical exploration was 
not recommended.  The Board observes that there is no 
specific diagnostic code for neuroma contained within the 
Code of Federal Regulations.  As such, the Board must find an 
analogous rating code under which to evaluate this 
symptomatology.  Rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition that approximates the anatomical localization, 
symptomatology and functional impairment is available. 38 
C.F.R. § 4.20.  A review of the rating schedule indicates 
that the diagnostic code most analogous to neuroma of the 
skin would be the rating criteria for benign skin neoplasms. 
38 C.F.R. § 4.118, Diagnostic Code 7819.   

During the pendency of this appeal, the VA issued new 
schedular criteria for the regulations governing ratings of 
skin, 38 C.F.R. § 4.118, which became effective August 30, 
2002. See 67 Fed. Reg. 49590, 49599 (August 30, 2002).  Under 
the "old" version of Diagnostic Code 7819, the schedular 
criteria provided that benign skin growths should be rated, 
by analogy, as scars, disfigurement, etc. . . or 
alternatively, to the disability eczema. See 38 C.F.R. § 
4.118 (2000).  Pursuant to the new regulations that became 
effective on August 30, 2002, Diagnostic Code 7819 provides 
that benign skin neoplasms are to be evaluated as 
disfigurement of the head, face, or neck (under Code 7800); 
scars (under Codes 7801, 7802, 7803, 7804, or 7805); or 
impairment of function. 38 C.F.R. § 4.118, Diagnostic Code 
7819 (2005).  The Board observes for the record that the 
appellant is presently in receipt of a separate 10 percent 
disability rating for a disfiguring scar that developed in 
connection with his jaw surgery in service. See May 2002 
rating decision.  

In regards to his present neuroma, the evidence reveals that 
the appellant is not entitled to an increased rating under 
the "old" version of Diagnostic Code 7819 since his current 
neuroma has not resulted in either scars, disfigurement other 
than that already service-connected or symptomatology 
comparable to eczema. See 38 C.F.R. §  4.118, Diagnostic Code 
7806.  As to the revised rating criteria of Diagnostic Code 
7819, the Board finds that an increased rating is also not in 
order since (again) the appellant's present neuroma has not 
resulted in either disfigurement or scars (as noted above, 
service connection has already been established for a 
disfiguring scar due to the previous surgery); and the 
evidence does not show that the appellant experiences any 
functional impairment of his jaw as a result of the neuroma.  
As set forth above, the appellant's jaw disability appears to 
be completely sensory in nature and is evidenced by pain, 
tenderness and decreased sensation.  No functional problems, 
associated with either the appellant's seventh cranial nerve 
injury or neuroma formation, have been reported by any of the 
appellant's medical providers or examiners.  Therefore, 
entitlement to a higher rating for the appellant's left jaw 
disability on the basis of the development of additional 
neuroma is not warranted.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his left 
jaw disability has required hospitalization or resulted in 
marked interference with his employment duties. October 2003 
examination report, p. 3 ("[The appellant] has missed two 
weeks from work in the past year due to [another disorder").  
In the absence of such a showing, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to an increased 
rating for his left jaw disability, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A initial rating in excess of 10 percent for residuals of 
excision of pilosebaceous apparatus of the left side of the 
jaw with sympathetic dystrophy and postoperative neuroma 
formation is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


